Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,993,484 in view of Xing, U.S. Patent Application No.  2019/0234013.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a garment having a pattern comprising areas having a water-repellant coating and areas without the water repellant coating, wherein when the structure is wet a pattern shows and when the structure is dry the pattern is not visible.  U.S. ‘484 does not disclose the particularly claimed three layer structure.
However, Xing discloses a fabric structure which comprises a layer having hydrophobic areas formed by coating with a water repellant material and hydrophilic areas which are not coated with the water repellant material.  The hydrophobic areas can be surrounded by the hydrophilic areas or the hydrophilic areas can be surrounded by the hydrophobic areas. See paragraph 0009. The total area of the hydrophobic areas combined can be more or less than that of the total of all the hydrophilic areas combined.  See paragraph 0009; paragraphs 0066-
As to the claims as amended 4/21/21, Xing discloses that the hydrophobic layers can comprise mesh layer, fabric layers, and foam layers.  See paragraph 0019.  Xing also discloses a three layer structure wherein a central layer which can comprise one of the hydrophobic layers can be present between a fabric comprising the coating and another fabric layer.  See paragraph 0054.    Since Xing teaches that the fabric layers can include woven or knit materials, it would have been obvious to have employed a tricot knit and or a mesh, (open weave fabric), since these are both well known and conventional types of knit and/or woven fabrics. 
Xing does not clearly teach an embodiment as set forth in claim 20, having a first woven layer, a second nonwoven layer, and a third knit layer.
However, since Xing clearly teaches three layered fabrics, and teaches suitable fabrics include woven, knit and nonwoven structures, see paragraph 0086, it would have been obvious .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims   1, 4-5, 7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing, U.S. Patent Application Publication No. 2019/0234013.
Xing discloses a fabric structure which comprises a layer having hydrophobic areas formed by coating with a water repellant material and hydrophilic areas which are not coated with the water repellant material.  The hydrophobic areas can be surrounded by the hydrophilic 
As to the claims as amended 4/21/21, Xing discloses that the hydrophobic layers can comprise mesh layer, fabric layers, and foam layers.  See paragraph 0019.  Xing also discloses a three layer structure wherein a central layer which can comprise one of the hydrophobic layers can be present between a fabric comprising the coating and another fabric layer.  See paragraph 0054.    Since Xing teaches that the fabric layers can include woven or knit materials, it would have been obvious to have employed a tricot knit and or a mesh, (open weave fabric), since these are both well known and conventional types of knit and/or woven fabrics. 
Xing does not clearly teach an embodiment as set forth in claim 20, having a first woven layer, a second nonwoven layer, and a third knit layer.
However, since Xing clearly teaches three layered fabrics, and teaches suitable fabrics include woven, knit and nonwoven structures, see paragraph 0086, it would have been obvious to one of ordinary skill in the art to have selected the different layers depending on what was desired in the final product and how it would be used.  For example, knit layers have inherent stretch and recover properties, nonwovens can provide loft and insulation, and woven fabrics have strength and a conventional fabric appearance.  Therefore, the person of ordinary skill in the art would have been able to select appropriate fabrics for the three layered fabrics in Xing depending on the properties and appearances desired in the final product.
Claims 6,  8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing, U.S. Patent Application Publication No. 2019/0234013 in view of Allen, U.S. Patent Application Publication No. 2006/0020249.  
Xing discloses a structure having hydrophobic and hydrophilic areas as set forth above. 
Xing does not clearly disclose that the pattern of the hydrophobic and hydrophilic areas becomes visible when exposed to moisture.
However, Allen teaches that coatings can be formed on absorbent articles and other garments wherein indicia become visible when exposed to moisture in order to serve as an indicator that the material is wet.  See abstract.
Therefore, it would have been obvious to one of ordinary skill in the art to have included color change materials in the hydrophobic coatings of Xing so that the non-coated areas would become visible in order to provide a visible indication that the material had become wet.
Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing, U.S. Patent Application Publication No. 2019/0234013 in view of Taylor et al, U.S. Patent Application Publication No. 2004/0117923.
Xing discloses a structure as set forth above. 
Xing differs from the claimed invention because it does not disclose that one layer has a peach finish.
However, Taylor et al teaches that it was known to impart a peach finish to garments in order to make them have a soft hand.  See paragraph 0005.  
Therefore, it would have been obvious to have provided a peach finish on the garments of Xing in order to provide the wearer with a softer and more comfortable garment.
Applicant’s arguments filed 4/21/21 have been fully considered but are not persuasive.  
Applicant’s amendment has overcome 112 rejections.
With regard to the obviousness-type double patenting rejection, Applicant argues that US patent No. 10,993,484 does not disclose the claimed layers in the claims as amended.  This argument is persuasive, however, a new rejection is set forth in view of the amendments to the claims, employing Xing as a secondary reference.  Also, since the reference application has now issued, the rejection is no longer provisional.
With regard to Xing, Applicant argues that Xing does not disclose the particularly claimed layers.  However, as set forth above, Xing discloses that the hydrophobic layers can comprise mesh layer, fabric layers, and foam layers.  See paragraph 0019.  Xing also discloses a three layer structure wherein a central layer which can comprise one of the hydrophobic layers can be present between a fabric comprising the coating and another fabric layer.  See . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789